Citation Nr: 9904083	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-27 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastroenteritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1981 and from March 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for 
gastroenteritis, claimed as diarrhea, assigning a 10 percent 
disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's 
gastrointestinal disorder is currently manifested by 
persistent diarrhea.

3.  The medical evidence does not show that the veteran has 
alternating diarrhea and constipation or more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected gastroenteritis, claimed 
as diarrhea, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7319  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he has appealed the initial 
grant of less than complete benefits.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (where a veteran appeals the RO's 
initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA compensation and 
pension examination.  It also attempted to obtained all 
medical records that the veteran indicated were available.  
Overall, the Board finds that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, entitlement to service connection for 
gastroenteritis, claimed as diarrhea, was granted by the RO 
in a rating decision dated May 1994.  A 10 percent disability 
rating was assigned at that time.  The veteran properly 
appealed that decision, maintaining that a higher rating was 
warranted.  This case was previously before the Board in 
January 1998, at which time it remanded the matter back to 
the RO for further evidentiary development.  The Board finds 
that that development has been completed and that, as a 
result, this case is ready for appellate review.

II.  Evidence

Service medical records show that the veteran entered his 
second period of active duty with no diarrhea or other 
gastrointestinal problems, according to a February 1989 
induction medical examination report and a March 1991 
physical examination screening report.  Service outpatient 
records indicate that the veteran was treated for diarrhea of 
one week duration in February 1992.  The records show that he 
took Kaopectate and Imodium with relief.  Physical 
examination revealed a soft abdomen which was non-tender and 
with no masses.  Assessment was diarrhea, etiology unknown.  
No further treatment for diarrhea or other gastrointestinal 
problems is seen in the service medical records.  The 
veteran's December 1992 separation medical report indicates 
that his gastrointestinal status was "normal."

An October 1993 VA examination report reflects, as medical 
history provided by the veteran, that he had severe diarrhea 
since 1991.  It indicates that he was placed on Imodium 
during service and that he was still taking it.  Physical 
examination revealed an obese abdomen.  Diagnosis was 
gastroenteritis, non-specific.

A November 1993 private emergency care record shows that the 
veteran was seen in the emergency room for diarrhea or 
colitis, unspecified, or acute gastroenteritis.

A June 1996 VA examination report indicates that the veteran 
had subjective complaints of constant diarrhea, stomach 
cramps, and nausea.  Impression was diarrhea of irritable 
bowel syndrome type.

A July 1996 VA examination report indicates that the veteran 
had complaints of constant diarrhea.  The veteran reported no 
weight loss, but indicated heartburn and occasional nausea.  
He had no history of hepatitis, gastritis, ulcers, or 
pancreatitis.  Physical examination revealed a soft, 
moderately protuberant abdomen with a few stria from excess 
weight.  The veteran had active peristalsis and no local 
tenderness.  The report indicates that the veteran was not 
anemic and had no evidence of malnutrition, bowel 
disturbance, or abdominal disturbance.  He was occasionally 
nauseated and had diarrhea 2 to 4 times per day.  Diagnosis 
was chronic colitis etiology undetermined.

A July 1996 VA flexible sigmoidoscopy study was "normal."

In written correspondence dated in January 1997, William F. 
Finan, Jr., D.O., reported that the veteran was being seen 
for diarrhea.  It was further noted that he had experienced 
diarrhea for approximately four years.  

Private outpatient records show that the veteran was seen for 
liquid stools in January 1997.  Diagnosis was diarrhea of 
unknown etiology.

The most recent medical evidence consists of a June 1998 VA 
examination report.  It reflects that the veteran had 
complaints of loose stools, bloating, and distention with 
gas.  The veteran reported 2 or 3 bowel movements per day 
with loose stools.  He used Imodium AD, which helped his 
symptoms.  He denied any alternating diarrhea and 
constipation and had no other significant gastrointestinal 
symptoms.  Physical examination reveal an obviously slightly 
obese male with a large abdomen.  Abdominal examination 
revealed a large abdomen with no specific tenderness.  
Impression was irritable bowel syndrome.  The examiner 
remarked that the condition was no more symptomatic than in 
1993 at the time of a previous evaluation.

The veteran, in several lay statements, contended, in 
essence, that his diarrhea was explosive and that his 
medication helped very little if at all.  He indicated 
symptoms of abdominal cramps, stomach pain, nausea, 
dehydration, indigestion, and fatigue.

III.  Analysis

The veteran's gastrointestinal disorder is currently rated 
pursuant to Diagnostic Code (DC) 7319 of the Rating Schedule, 
indicating that it most closely resembles irritable colon 
syndrome.  See 38 C.F.R. § 4.114, DC 7319  (1998).  Under DC 
7319, a "severe" disability with "diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress" warrants a 30 percent rating.  A 
"moderate" disability with "frequent episodes of bowel 
disturbance with abdominal distress" warrants a 10 percent 
rating.  38 C.F.R. § 4.114, DC 7319  (1998).

In this case, the Board finds that the veteran's 
gastroenteritis, claimed as diarrhea, most closely reflects a 
"moderate" disability.  Specifically, the Board finds that 
the medical evidence specifically indicates that the veteran 
denied having alternating diarrhea and constipation.  
Moreover, more or less constant abdominal distress is not 
shown by the medical evidence.  Most of the medical records, 
from service medical records in 1992 to the most recent VA 
examination report in 1998, indicate that the veteran's only 
major symptom is diarrhea, albeit chronic and persistent.  
Some of the records do indicate that he had complaints of 
nausea or cramps, but these were described as "occasional."  
The July 1996 VA report specifically notes that the veteran 
was not anemic and had no malnutrition, bowel disturbance, or 
abdominal disturbance.  A July 1996 VA flexible sigmoidoscopy 
study was "normal."  Most recently, in the 1998 VA report, 
the veteran complained of loose stools, bloating, and 
distention with gas, but denied any other significant 
symptoms.  Objective examination of his abdomen revealed that 
he had no specific tenderness.  In that report, the examiner 
specifically remarked that his disorder was no worse than in 
1993.

The Board notes that the veteran has asserted that his 
disorder involves abdominal cramps, stomach pain, nausea, 
dehydration, indigestion, and fatigue, which are not relieved 
by medication.  However, the Board finds that the medical 
evidence shows no complaints of dehydration or fatigue at any 
time.  Moreover, in regard to his medication, the medical 
evidence indicates that he takes Imodium, which helps his 
symptoms.

Overall, the Board does not find any objective evidence that 
the veteran has more or less constant abdominal distress or 
other symptoms of a "severe" colon syndrome.  Thus, it 
concludes that a 30 percent rating is not warranted.  The 
Board does conclude that the veteran's disability is 
"moderate," entitling him to his current 10 percent rating.  
While he does not show frequent episodes of abdominal 
distress, he does appear to have persistent diarrhea.

In light of the above, after careful review of the medical 
evidence, the Board finds no basis under the Rating Schedule 
for a disability evaluation in excess of 10 

percent for the veteran's gastroenteritis, claimed as 
diarrhea.  As a result, his claim is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected gastroenteritis, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

